Citation Nr: 1444620	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  13-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for skin disabilities, claimed as residuals of skin cancer.
 
3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney-at-Law



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1959 to September 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2012 (denying service connection for tinnitus, skin cancer, and diabetes mellitus, type II, and granting service connection with a noncompensable rating for bilateral hearing loss) and May 2013 (denying service connection for a left shoulder disability) rating decisions by the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

The Board notes that additional evidence was added to the record since the last adjudication.  Medical records submitted in January 2014 concern disabilities not on appeal and are not pertinent evidence.  Additional pertinent evidence and argument submitted in August 2014 was accompanied by a written waiver of initial RO consideration.  See 38 C.F.R. § 20.1304. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for tinnitus and an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a left shoulder disability have been met.

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for actinic keratosis and basal cell carcinoma have been met.

3.  The Veteran did not serve in Vietnam, to include its inland waters, or its offshore waters with duties or visitation in Vietnam, and he was not otherwise exposed to Agent Orange/herbicides.

4.  Diabetes mellitus was not manifested in service or in the first post-service year, and the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is related to an event, injury, or disease in service.


CONCLUSION OF LAW

1.  Service connection for degenerative joint disease with impingement, left shoulder, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for actinic keratosis and basal cell carcinoma due to sun exposure is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Inasmuch as this decision grants the benefit sought for the claims of service connection for skin and left shoulder disabilities, there is no reason to belabor the impact of notice and assistance requirements on those claims; any notice or duty to assist omission is harmless.  Further consideration of the notice and assistance requirements is limited to discussion of the claim of service connection for diabetes mellitus, type II.

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in November 2011.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs), service personnel records (SPRs), and pertinent post-service treatment records are associated with the claims files.  He has not identified any pertinent evidence that is outstanding.  In January 2012, the RO notified the Veteran that the Joint Services Records Research Center (JSRRC) could not yet perform meaningful research as regards his claimed exposure to Agent Orange while stationed at Naval Station Sangley Point, Republic of the Philippines.  The RO requested that the Veteran provide additional information, including squadron name and unit designation, other units involved, and evidence of his assignment with those units, in order to attempt further research to corroborate his claimed exposure.  The Veteran did not provide the requested information.  The Board notes that the "duty to assist" is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board acknowledges that the Veteran was not provided with a VA nexus examination/opinion as regards his diabetes mellitus, but finds that an examination is not required in order to make a final adjudication.  Absent any competent evidence indicating that the Veteran's type II diabetes mellitus may have been associated with his service, a medical nexus opinion is not warranted, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (a conclusory lay nexus statement is not sufficient to trigger VA's duty to provide an examination).  VA's duty to assist is met.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for a left shoulder disability, a skin disability, and diabetes mellitus, type II, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board will address the merits of these claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, malignant tumors, and diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of chronic disease in service will permit service connection of that disease first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Additionally, if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Diabetes mellitus, type II, is an enumerated disease.  Veterans who served in Vietnam during the Vietnam Era (during the period beginning on January 9, 1962, and ending on May 7, 1975) are presumed to have been exposed to herbicides/Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra.

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Layno, 6 Vet. App. at 469-71; Barr, 21 Vet. App. at 308.

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Shoulder

The Veteran's STRs are negative for any complaints of or treatment for a left shoulder orthopedic disability.  

VA treatment records indicate that in April 2009 the Veteran sought treatment for pain and loss of motion in his left shoulder.  He reported that he injured his shoulder in service and wore a sling for a week.  

In his March 2013 claim for service connection for a left shoulder disability, the Veteran reported that his left shoulder was injured when it was hit with an electric chain hoist that was being lowered and that the only treatment received was a sling, which he wore for a week.  He provided similar testimony during his June 2014 Board hearing.

On May 2013 VA examination, the examiner conducted a physical examination and provided a diagnosis of left shoulder impingement and glenohumeral degenerative joint disease.  The examiner noted that the Veteran reported a history of left shoulder injury in service consistent with that reported in April 2009 and had no postservice history of left shoulder injury.  Range of motion testing revealed limited range of motion in the left shoulder, as well as weakened movement and pain on movement.  Arthritic changes were noted based on prior x-rays included in the record for review.  

The examiner opined that the Veteran's left shoulder disability was less likely than not related to a skin mark noted on his separation examination.  However, in her rationale, she noted that the Veteran's description of the injury was consistent with that reported in 2009, that the injury diagnosed on examination was "as would be expected in a chronic longstanding injury in which there has been natural progression of degenerative joint changes," and that there "was no other mechanism of trauma/injury documented/reported to account for one-sided degenerative changes and restriction of motion" in the Veteran's left arm.  

The Board finds no reason to doubt the Veteran's credibility as regards his account of the injury in service (which, as noted by the VA examiner, was first documented several years prior to his request for disability benefits.)  Furthermore, although the VA examiner provided a negative nexus opinion, that specific finding was limited to whether the current left shoulder disability was related to a skin mark documented in service.  In the provided rationale, which is the portion of the report most relevant to the Board's analysis, the examiner noted that the current disability was consistent with the nature of the reported injury in service and that there were no postservice incidents that would account for degeneration in only one (non-dominant) shoulder.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998) (the most probative value of a medical opinion comes from its reasoning).  Thus, the May 2013 VA opinion is, essentially, favorable as regards the question of nexus to service. 

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's left shoulder disability is causally related to his military service, and service connection for a left shoulder disability is warranted.

Skin Disability

The Veteran's STRs are negative for any complaints of or treatment for a skin disability; several small scars were noted on his entrance and separation examinations.  

In his June 2014 hearing testimony, the Veteran stated that, while stationed in the Philippines, he worked on the flight line and went swimming without sun protection and was badly sunburned.  He also stated that, while stationed on the U.S.S. Ranger, he spent 30 percent of his time working on the flight deck in a t-shirt and without sun protection.  

VA treatment records beginning in April 2000 show ongoing treatment for skin lesions, variously diagnosed as a skin disorder not otherwise specified (see August 2000 record) and actinic and seborrheic keratosis (see, e.g., February 2001 record).  In May 2003, treatment was noted for "sun-exposed areas of the face."  

In April 2005, the Veteran received private medical treatment for a basal cell carcinoma on his face.  In May 2006, he was treated for a basal cell carcinoma on his right forearm and squamous cell carcinoma on his right hand.  In July 2006, he was treated for actinic and seborrheic keratoses and noted to have actinically damaged skin.  In June 2012, he was treated for basal cell carcinoma on his left ear.  In August 2012, he was treated for basal cell carcinoma on his nose.   In June 2014, one of his private physicians provided a nexus statement associating the August 2012 basal cell carcinoma with prior sun exposure.

The Veteran received a private nexus examination in August 2014.  The examiner noted the Veteran's history of sun exposure during service and his medical history of actinic keratosis and skin cancer.  The examiner diagnosed actinic skin cancers and changes of the skin of the face, head, chest, back, and upper extremities due to sun exposure.  He opined that sun exposure while the Veteran was stationed in the Philippines and on ship caused the skin cancers and aggravated the actinic changes in the Veteran's skin.  

The Board finds no reason to doubt the Veteran's credibility as regards his account of sun exposure in service.  Furthermore, although he was not provided with a VA nexus examination, the private examiner considered the Veteran's history and medical records and opined that the skin disabilities were related to sun exposure in service.  This opinion is consistent with the other medical evidence of records (VA and private treatment records) that note a long history of skin disabilities related to sun exposure.  Thus, the Board finds that the private nexus examination is probative evidence in support of the Veteran's claim.  The Board notes that the May 2013 VA examination report noted "age related seborrheic keratoses on the left arm/trunk area," but that examiner did not address actinic keratosis or basal cell carcinoma.

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's actinic keratosis and basal cell carcinoma are causally related to his military service, and service connection for such disabilities is warranted.

Diabetes Mellitus

The Veteran asserts service connection is warranted for diabetes mellitus based on exposure to Agent Orange in service.  In his initial claim, subsequent statements, and hearing testimony, he has raised two theories of exposure.  First, he asserts that, when he was stationed in the Philippines, he was part of a flight crew that flew recreational flights, one of which landed in Vietnam and required an overnight stay on the ground in Saigon.  He described the hotel he stayed in, his search for the airport, the types of planes seen on the ground, and the lack of vegetation on the runway, which he attributed to the use of herbicides.  (See, e.g., hearing transcript, pages 6-9.)  In a January 2012 statement, he stated that he could smell and taste Agent Orange on base in Saigon and see residue on equipment.  Second, he claims he was exposed to Agent Orange when he served on the U.S.S. Ranger in the South China Sea off the coasts of Vietnam and Laos.  (See, e.g., October 2011 statement.)

The Veteran's DD-214 does not indicate any service in the Republic of Vietnam.  His SPRs confirm that he was stationed in the Philippines from October 1960 to April 1962.  His performance evaluation from November 17, 1960, through May 16, 1961, indicates that he was "assigned the job of navigational equipment maintenance."  His records also indicate that, while stationed in the Philippines, he received 201.3 hours of training/operational flights during the period of January 1 to December 31, 1961.  His records include documentation of his activities from January 1961 through his April 1962 transfer, but do not note any additional flight hours.  In November 1962, following a period of training, he deployed to the Western Pacific on the U.S.S. Ranger.  

A May 2009 Memorandum for the Record from the JSRRC is included in the record and states, in pertinent part, that the JSRRC "has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides," and "cannot document or verify" herbicide exposure "based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  

In November 2011, a response from the Personnel Information Exchange System (PIES) confirmed that the U.S.S. Ranger was in the official waters of Vietnam from May 1 to May 5, 1963.  There was no conclusive proof of in-country service.  A January 2012 Defense Personnel Records Information Retrieval System (DPRIS) report indicated that there was no 1962 command history for Naval Station Sangley Point, Republic of the Philippines, and that meaningful research on the Veteran's claim could not be conducted without squadron name and unit designation; as noted above, the Veteran was subsequently requested to provide such information and did not provide it.  In July 2012, the RO documented its attempts to corroborate the Veteran's allegation of Agent Orange exposure and made a formal finding that there was insufficient information to do so.

The Board has considered the Veteran's testimony that he was exposed to Agent Orange on the ground in Vietnam.  His SPRs support his assertion that he was part of a flight crew while stationed in the Philippines, and the Board has no reason to doubt his credibility with respect to his assertion that he once landed in Saigon.  However, his personnel records indicate that his flight hours occurred prior to December 31, 1961, not in 1962, as he asserted in his claim.  The Board finds that the contemporary evidence of records, specifically his SPRs, contradicts his current testimony that he was on the ground in Saigon in 1962; consequently, the Board finds that his testimony is not credible.  (The Board is not making a finding that this lack of credibility is due to any negative motive on the Veteran's part; it may simply constitute misrecollections due to the passage of long periods of time).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).

The regulatory presumptions regarding Agent Orange exposure are not applicable to service on the ground in Vietnam prior to January 9, 1962.  To the extent that the Veteran asserts that he was exposed to Agent Orange, regardless of the precise dates involved, the Board acknowledges his testimony that he saw defoliated territory and smelled/tasted Agent Orange.  While he is competent to report what he observed through his senses, see Jandreau, supra, he has not demonstrated that he has the specialized knowledge or training to determine that he observed/smelled/tasted tactical herbicides so as to render applicable the statutory presumptions regarding such exposure.  Thus, the Board finds that his testimony in that regard is not competent to establish exposure to Agent Orange/herbicides.

With respect to the Veteran's confirmed service on the U.S.S. Ranger (and in the official waters of Vietnam), VA has compiled a list of ships associated with service in Vietnam and exposure to Agent Orange.  Under 38 C.F.R. § 3.307(a)(6)(iii), for veterans who served aboard ships operating on the inland waterways of Vietnam, the evidence must establish that the ship was on the inland waterways and that the Veteran was aboard at that time.  The Board acknowledges the list is not complete, and that the presumption of herbicide exposure should not be denied solely because the Veteran's ship is not on the list.  It is significant to point out, however, that the U.S.S. Ranger is not on the list of ships that operated on the inland waterways of Vietnam, the Veteran has not alleged that his ship (an aircraft carrier) served in the inland waterways of Vietnam, nor has he asserted that he went ashore from the ship.   Thus, the Board finds that the Veteran did not have service on the inland waterways of Vietnam or go ashore in Vietnam while stationed on the U.S.S. Ranger.

The Board has also considered treatise evidence provided by the Veteran, but finds that it does not support his assertion of Agent Orange exposure while aboard the U.S.S. Ranger.  A copy of the entry for the U.S.S. Ranger from the Dictionary of American Naval Fighting Ships has been provided for the record.  This entry notes that the ship left California on November 9, 1962, traveled to Hawaii, Okinawa, and the Philippines, supported Laotian operations in the South China Sea beginning May 1, 1963, and returned to California on June 14, 1963 for overhaul in a naval shipyard.  This evidence does not indicate that the ship traveled the inland waters of Vietnam or describe any on-board operations, and, thus, does not support the Veteran's claim of exposure while stationed aboard.

The Veteran also provided a copy of an advocacy article written by two Navy Veterans.  The authors state that "[i]t is a certainty" that, "[b]ased upon the principles of Newtonian physics," dioxin molecules stuck to aircraft flying through clouds of dioxin vapor over land and carried those particles back to ships, where they contaminated deck crew.  JOHN PAUL ROSSIE & RAYMOND G. MELNINKAITIS, DIOXIN ON THE CARRIERS: THE CONTAMINATION OF AIRCRAFT CARRIERS AND THEIR CREWS IN THE GULF OF TONKIN 2 (2012).  However, the discussion as to the mechanism of this process is entirely speculative, as the authors note merely that "[i]t was possible" for toxic doses or dioxin to reach offshore ships and do not cite to any scholarly references to support that premise.  Consequently, the Board finds that this treatise evidence lacks the specificity to establish that this particular Veteran incurred the exposure alleged.  See 38 C.F.R. § 3.102 (Board may not award benefits when the award would be based upon pure speculation); Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive).

Furthermore, to the extent that the authors cite to the May 2011 Institute of Medicine (IOM) report [commissioned by VA] on Blue Water Navy Vietnam Veterans and Agent Orange Exposure as scientific and scholarly support for the proposition that Blue Water Veterans "had exactly the same level of certainty for herbicide contamination" as those with "boots-on-the-ground" (and should be afforded the same presumptions), id., page 3, such proposition misstates the actual conclusion by the IOM, provided on 133 of that report, that "the committee concluded that it could not state with certainty that exposures to Blue Water Navy personnel, taken as a group, were qualitatively different from their Brown Water Navy and ground troop counterparts" because a lack of scientific data made estimating Agent Orange exposure in Blue Water Veterans "impossible."  The Board finds that this misrepresentation of the cited scientific work calls into question the credibility of the authors' work as a whole and provides an independent basis for determining that the treatise evidence does not support the Veteran's claim.  

Since the record does not establish the Veteran served in Vietnam, to include the inland waters, during the relevant time period, there is no presumption of exposure to Agent Orange.  

As noted above, the Veteran may alternately establish service connection for diabetes mellitus by showing the condition is otherwise related to service.  His STRs are negative for any complaints of or treatment for diabetes mellitus.  The Veteran was first diagnosed with diabetes at a VA facility in April 2010; there is no evidence (or allegation) that diabetes became manifest in service or in the first year following the Veteran's discharge from active duty (so as to warrant consideration of the chronic disease presumptive provisions under 38 U.S.C.A. §§ 1112, 1137).  Consequently, service connection for diabetes on the basis that it became manifest in service and persisted or on a presumptive basis as a chronic disease is not warranted.  

Notably, the first alleged manifestation of diabetes is in April 2010, more than 45 years after separation from service (which of itself is a factor for consideration against a claim of service connection absent applicability of any presumptions or competent (medical) supporting evidence), at which point it is described as new onset.  The only medical evidence of record that speaks to a nexus to service is the August 2014 private medical examination.  However, as that opinion (finding a nexus to service) is based on the Veteran's report of Agent Orange exposure, which the Board has found not credible, the Board finds that the opinion is inadequate and lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  There is no competent (medical opinion) evidence that relates the diabetes to service.       

The Board acknowledges the Veteran's assertions that he has diabetes mellitus as the result of his military service.  Although he is competent to state his symptoms, he is not, as a lay person, qualified to render a medical diagnosis or an opinion concerning medical causation with respect to diabetes mellitus.  The etiology of diabetes mellitus involves a complex medical question addressing the internal endocrine system and is outside the realm of common knowledge of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In the absence of confirmed Agent Orange/herbicide exposure, any indication of diabetes for many years after service, or medical evidence linking diabetes to service, the Board finds that the preponderance of the evidence is against the claim and it must be denied.


ORDER

Service connection for degenerative joint disease with impingement, left shoulder, is granted.  

Service connection for actinic keratosis and basal cell carcinoma due to sun exposure is granted.   

Service connection for diabetes mellitus, type II, is denied.


REMAND

On review of the record, the Board finds that the provided VA examinations for bilateral hearing loss and tinnitus are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

The January 2012 VA audiological examiner stated that the Veteran's hearing loss did not impact ordinary conditions of daily life and did not note any functional limitations based on hearing loss.  However, in a contemporaneous questionnaire completed by the Veteran, he described his hearing as "poor" and noted that he was tone deaf and had difficulty hearing with background noise.  At the June 2014 Board hearing, his wife testified that his poor hearing causes frustration in their relationship and that she has observed his difficulty hearing in noisy environments.   

For a VA audiological evaluation to be adequate, in addition to reporting objective test results the audiologist must describe the impairment of function caused by a hearing loss disability (for the purpose of potential application of 38 C.F.R. § 3.321(b)).  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran and his wife have described functional impairment due to hearing loss disability, but the VA examiner did not consider such impairment in the January 2012 opinion report.  Consequently, the opinion is inadequate for rating purposes and remand is required.

As regards the Veteran's claim for service connection for tinnitus, in a June 2013 VA nexus opinion, the VA examiner concluded that the Veteran's tinnitus was less likely than not related to service due, in part, to an April 2010 VA treatment record, in which the Veteran denied symptoms of tinnitus.  The examiner appears to have concluded that, based on the April 2010 record, the Veteran did not develop tinnitus until sometime after April 2010.  However, VA treatment records note complaints of tinnitus as early as August 1998 and continuing through at least October 2007.  Thus, it appears that the June 2013 nexus opinion was based on an inaccurate factual premise and is, therefore, inadequate.  Remand is required for a new opinion that clearly addresses the evidence of record showing tinnitus complaints beginning in 1998.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to be scheduled for a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  The record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran information regarding the functional impairment that results from his hearing loss.  The report of the examination must include comment by the examiner regarding the impact of the Veteran's bilateral hearing loss on his daily activities (i.e., whether the functional impairment described by the Veteran is consistent with the audiometry.)

2.  The AOJ should also arrange for an addendum opinion that addresses the etiology of the Veteran's tinnitus.  The consulting provider should provide opinions that respond to the following:

(a) Please identify the likely etiology for the Veteran's tinnitus, taking into consideration complaints of tinnitus in treatment records as early as 1998 and the Veteran's various reports of when he first noticed tinnitus.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service/exposure to noise trauma therein or to his service-connected hearing loss?

(b) If the tinnitus is determined to not likely be related to noise trauma in service/service-connected hearing loss, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

3.  Thereafter, the AOJ should the review the record and readjudicate the claims.  If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should be returned to the Board (if in order) for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


